Citation Nr: 0427363	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  99-23 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for bursitis. 

5.  Entitlement to service connection for a bilateral ankle 
disability.  

6.  Entitlement to service connection for an eye disability.  

7.  Entitlement to service connection for a back disability.  

8.  Entitlement to service connection for removal of ribs.  

9.  Entitlement to service connection for cerebral 
arteriosclerosis.  

10.  Entitlement to service connection for a right arm 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1944 
to May 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a May 1978 statement, the veteran indicated that he has 
been disabled since the late 1960's and was on Social 
Security Administration (SSA) disability until he reached 
62.5 years of age.  The claims file does not contain a copy 
of any SSA decision or any exhibits to that decision.  The RO 
should obtain the administrative decision pertaining to the 
veteran's claim and any underlying medical records from the 
SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight).  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") stated in Tetro v. Gober, 14 Vet. App. 110 (2000), 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists. This would include a decision from the 
SSA since SSA may have relevant medical records.  Further, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) became law.  VCAA emphasizes the need for VA to obtain 
records from other Government agencies. 38 U.S.C.A. § 5103A 
(b)(3), (c)(3) (West 2002).  Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records.

Accordingly, the Board REMANDS this case for the following 
actions:

1. With any needed assistance from the 
veteran, the RO should obtain from the 
SSA records pertinent to any claim made 
by the veteran for disability benefits as 
well as the medical records relied upon 
concerning that claim.  

2.  Then the RO should review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

3.  Thereafter, the RO should re-
adjudicate the claims for service 
connection.  If these claims remain 
denied, the RO should provide the veteran 
and any representative with a new 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
legal authority considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC.  Allow an 
appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC). See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02- 
38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



